Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2 and 3 all recite “”repeatedly moving the irradiation position of the laser beam in a/ the neighborhood
Claims 1 recites, “increasing an output of the laser beam, while repeatedly moving an irradiation position of the laser beam…”.  The “, while” language makes these claims indefinite.  For instance, it is unclear in claim 1, if the power is initially increased, and then the laser beam is moved around, or whether power is initially increased and it continues to be increased while the irradiation position is moving around.
Claim 2 recites, “forming an initial molten pool at the start point by increasing the output power of the laser beam, while repeatedly moving the irradiation position of the beam in the neighborhood of the start point, repeatedly moving the irradiation position of the laser beam at least between the first point and the second point”.  It is unclear if these “increasing the output power” and “repeatedly moving the irradiation position” are new steps, beyond the similarly described steps in claim 1, and possibly meaning some of the molten pool is created “while” the irradiation position is moving,  or whether they are just again describing the similar steps of claim 1, the power that is increased and the position of the laser beam being moved, and there is just this further result, “forming an initial molten pool”.  It is understood that these are the same steps, with a further result.  Clarification is required. This phrase is then understood to mean, referencing the steps in claim 1, reading as -before the starting of the welding along the welding line, forming an initial molten pool at the start point through the increasing and repeatedly moving the irradiation 
Claims 3 recites “before starting the welding along the welding line the welding line, increasing he output power of the laser beam to a target output power for the welding along the welding line, while repeatedly moving the irradiation position of the beam in the neighborhood of the start point, repeatedly moving the irradiation position of the laser beam at least between the first point and the second point”.  Similarly, it is unclear if these “increasing the output power” and “repeatedly moving the irradiation position” are new steps, beyond the similarly described steps in claim 1, or whether they are just again describing the similar steps of claim 1, that the power is increased and the position of the laser beam moved, in order to have this further result, “increasing the output power of the laser beam to a target output power”.  For purposes of examination, it is understood that these are the same steps, with a further result.  Clarification is required. This phrase is then understood to mean, referencing the steps in claim 1, reading as -before the starting of the welding along the welding line, increasing the increasing output power of the laser beam to a target output power for the welding along the welding line[[,]] while repeatedly moving the irradiation position of the beam in the neighborhood of the start point[[,]] and repeatedly moving the irradiation position of the laser beam at least between the first point and the second point-.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 2, and 3 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Kobayashi (U.S. Patent Application Publication 2020/ 0122271; effective filing date of Foreign Application 19 October 2018)

Regarding claim 1, Kobayashi discloses a manufacturing method of a component, the method comprising: welding base materials with each other by laser welding (Abstract, laser head, method for joining” ),  in which welding is performed by irradiating a laser beam along a welding line (Figs. 1, 3A, and 3B;), the method further comprising, before starting the welding along the welding line, increasing an output (¶0031, inputs a laser output), while repeatedly moving an irradiation position of the laser beam in a neighborhood of a start point of the welding line (Figs. 3A, 3B), repeatedly moving the irradiation position of the laser beam at least between a first point and a second point (Fig. 3A, 3B, can see returning to the Start position or directly adjacent to it, “between a first point and a second point”, between the points) repeatedly moving the laser around the starting point, the first point being the start point, the second point being different from the first point.
Regarding claim 2, Kobayashi discloses all the limitations of claim 1, as above, and further teaches a method wherein the method comprises: before starting the welding along the welding line, forming an initial molten pool (¶0056, molten metal C) at the start point by increasing the output power of the laser beam, while repeatedly moving the irradiation position of the laser beam in the neighborhood of the start point, repeatedly moving the irradiation position of the laser beam at least between the first point and the second point; and irradiating the laser beam along the welding line (this is how it looks in Fig. 3A, 3B), from the start point where the initial molten pool is formed.  
Regarding claim 3, Kobayashi discloses all the limitations of claim 1, and he further discloses a manufacturing method wherein the method comprises, before starting the welding along the welding line, increasing the output power of the laser beam to a target output power for the welding along the welding line (Kobayashi, ¶¶0031,0069 “laser power output target value” is applied to welding describing the laser and the power needed), while repeatedly moving the irradiation position of the laser beam in the neighborhood of the start point, repeatedly moving the irradiation position of the laser beam at least between the first point and the second (the rest of the limitations are met in the above §102 rejections and they are just repeated here, see the §112 rejection above).  

Claims 1, 2, 3, 6, 7, 8 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Tao (U.S. Patent Application Publication 2020/0101563).
Regarding claim 1, Tao discloses a manufacturing method of a component, the method comprising: welding base materials with each other by laser welding (Abstract, laser head 42, method for joining”, via two steps ),  in which welding is performed by irradiating a laser beam along a welding line (fig. 8, weld path 88, this is step two), the method further comprising, before starting the welding along the welding line, increasing an output power of the laser beam (Abstract, for the first step, the power needed to be turned up to create “a molten metal portion”, and in the second step they are “reducing a power density of the laser beam”), while repeatedly moving an irradiation position of the laser beam (still in the first step) in a neighborhood of a start point of the welding line (Abstract, first step moving along spiral welding path 80 creating molten area 70, fig. 3),)… repeatedly moving the laser around the starting point (Fig. 3, spiraling around the starting point;  It is noted that there is no figure that captures both steps, but the abstract describes both steps, and the annotated figures reflect them)
Regarding “repeatedly moving the irradiation position of the laser beam at least between a first point and a second point …the first point being the start point, the second point being different from the first point.  if points 70), even arbitrarily, it can be seen that the art reads on the claims (see annotated figure 3 below, laser processing occurs between a start point and a second point on the outside of the circle and the laser beam, and in making a spiral, is, “repeatedly moving the irradiation position of the laser beam at least between a first and a second point”, that is, the laser beam is moving in the area between these two points).  




[AltContent: textbox ([img-media_image1.png])]
[AltContent: textbox ([img-media_image2.png])]
Regarding claim 2, Tao discloses all the limitations of claim 1, as above, and further teaches a method wherein the method comprises: before starting the welding Fig. 3; molten area 70) at the start point by increasing the output power of the laser beam, while repeatedly moving the irradiation position of the laser beam in the neighborhood of the start point, repeatedly moving the irradiation position of the laser beam at least between the first point and the second point; and irradiating the laser beam along the welding line, from the start point where the initial molten pool is formed (Abstract describes step 1 and step 2;  although there is no figure that shows both steps together, but fig. 3 shows step 1 and fig. 8 shows step 2).  
Regarding claim 3, Tao discloses all the limitations of claim 1, and further discloses a manufacturing method wherein the method comprises, before starting the welding along the welding line, increasing the output power of the laser beam to a target output power for the welding along the welding line (Tao, ¶0009, describing the laser and the power needed for the first step, “a power level of the laser beam ranges from 2 kW to 10 kW”), while repeatedly moving the irradiation position of the laser beam in the neighborhood of the start point, repeatedly moving the irradiation position of the laser beam at least between the first point and the second point (the rest of the limitations are met in the above §102 rejections and they are just repeated here, see the §112 rejection above). 
Regarding claim 6, Tao discloses all the limitations of claim 1, as above, and further discloses a manufacturing method wherein a straight line passing through the first point and the second point intersects with a tangent line of the welding line at the first point (Tao, Annotated fig. 3, above; in the figure above, a line going through the Start Point and the Second Point ‘A’ is in line with the secondary Beam travel pattern).  
Regarding claim 7, Tao discloses all the limitations of claim 1, as above, and further discloses a manufacturing method wherein a straight line passing through the first point and the second point is orthogonal to a tangent line of the welding line at the first point (Tao, Annotated fig. 3, above; in the figure above, a line going through the Start Point and the Second Point ‘B’ is orthogonal to the direction of the secondary travel pattern).  
Regarding claim 8, Tao discloses all the limitations of claim 1, as above, and further discloses a manufacturing method wherein the laser beam is a fiber laser beam (¶28, “Some notable solid-state lasers that may be used are a fiber laser”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao (U.S. Patent Application Publication 2020/0101563) in view of Yang (U.S. Patent Application Publication 20180141158).
Regarding claim 4, Tao disclose all the limitations of claim 1, as above, but does not further disclose a manufacturing method wherein an irradiation spot of the laser beam in the second point overlaps at least- 15 - part of an irradiation spot of the laser beam in the first point.  First of all, , it is noted, that while the first point must be the starting point, the second point may be placed at a point so that, in performing our method, it can be interpreted that the prior art invention meets the claim language, similar to how second- points are designated for claims 7 and 8 above.  In Tao, it is apparent that the laser spiral paths are very close to each other, possibly even abutting (Tao, fig. 3), but there is no indication that they overlap.  However, Yang teaches that such welding spiral paths can overlap (Yang, ¶0009, “the one or more nonlinear inner weld paths overlaps … at least one adjacent portion of the same inner weld path”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Tao with the teaching of Yang, to have the start point irradiation spot overlap with an adjacent point (secondary point) as the path is spiraling out (Yang, Figs. 4A-4F) in order to ensure to create a weld zone that is thoroughly connected, smoother in transition of welds (the weld and subsequent cooling being more homogenous across the entire pool) and it gives a chance to let “vapor escape” to help get rid of potential defects in the weld pool (Yang, ¶0012).


Regarding claim 5, Tao discloses all the limitations of claim 1, as above, but does not further teach a manufacturing method wherein the irradiation position of the laser beam is moved so as to go and return between two points of the first point and the second point.  Tao only teaches to move in a spiral, not back and forth between two pointes.  However, Yang teaches different ways of creating a weld, including a spiral but also a circle (Yang, figs. 4G -4M path 66, for instance; thus, the start and secondary points would be on opposite sides of the circle).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention, to modify Tao with the teaching of Yang to substitute in a similar and conventional way to affect these welds, (Yang, ¶0009, spiral and circular weld path substitute for each other) to affect a weld by closing the circles of the welding path, to return to the start points of each weld, in order to ensure that the whole area is properly welded with a connected, even weld and smooth at each concentric layer around the center of the start area.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761 


/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761
011622